DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claim 4 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 4 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Objections
Claims 3-4 are objected to because of the following informalities:  
Claim 3 reads, “the flimsy portion includes a through hole is formed” and should read, “the flimsy portion includes a through hole formed”.  
Claim 4 reads, “the flimsy portion includes a notch is formed” and should reads, “the flimsy portion includes a notch formed”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "flimsy" in claims 1, 3, 4 is a relative term which renders the claims indefinite.  The term "flimsy" is not defined by the claim, the specification does not 
Claim 1 recites the limitation, “wherein a section modulus has a cross section along a vehicle front-rear direction of the lever pipe lower portion greater than a section modulus having a cross section along the vehicle front-rear direction of the lever pipe upper portion,” which is not well-understood.  A section modulus is understood to be a geometric property for a given cross-section, e.g. a scalar value as a function of geometry; and therefore it is not understood how “a section modulus has a cross section” or “a section modulus having a cross section.” Plainly, a cross section can have a section modulus but a section modulus cannot have a cross section. For the purposes of examination, the phrasing is interpreted as, “wherein a section modulus of a cross section along a vehicle front-rear direction of the lever pipe lower portion is greater than a section modulus of a cross section along the vehicle front-rear direction of the lever pipe upper portion.”  Please advise.  

Claim Rejections - 35 USC § 103
Claims 1, 3, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 2004/0182191 A1), in view of Esaki et al. (US 7,621,196), as evidenced by Kanematsu et al. (US 5,372,051).
Regarding claim 1, Kondo discloses a gearshift lever device (abstract), comprising: a main body case (4) fixed on a body of a vehicle; and a gearshift lever (50) supported by the main body case in a shiftable manner (para. 26), wherein the gearshift lever (50) includes a tubular lever pipe and a lever holder (60) having an insertion hole through which the lever pipe is inserted (the arrangement is most clearly shown in the cutaway cross-section of figure 7), and the lever pipe includes a lever pipe upper portion forming an upper side of the lever pipe (50a) and a lever pipe lower portion forming a lower side of the lever pipe (in the interest of compact prosecution, the Examiner notes that either of 50b or 61 read on the limitation; for the purposes of examination, the interpretation of 61 is mapped), wherein a section modulus has a cross section along a vehicle front-rear direction of the lever pipe lower portion greater than a section modulus having a cross section along the vehicle front-rear direction of the lever pipe upper portion (the limitation, as best understood, is met by the art insomuch as the section modulus of the shown polygon, e.g. 61, is greater than the section modulus of 50a), wherein the lever pipe includes a shape change portion (shown most clearly in fig. 6A in the area of 50b, the step of 61) formed in a part of the lever pipe below an upper end of the main body although not explicitly shown in the figures of the embodiment of fig. 7, the step of 61 is considered below the case 4 and above stopper 60), and wherein a part of the lever pipe has a flimsy portion formed therein below the upper end of the main body case and above the shape change portion (as the meaning of “flimsy” is not well-understood, multiple areas can be considered “a flimsy portion” of the lever, for example: the area most immediately above the step of 50b, the area most immediately above the step of 61, the flexible spring 52, the threaded region 56 which allows for assembly and disassembly, the slit 55; for the purposes of examination, the slit 55 in the area above step 61 is considered the “flimsy portion” of the lever).  
The disclosure of Kondo is silent on a tubular lever pipe made of metal and a lever holder made of synthetic resin. 
Esaki is in the related field of shift levers and teaches a tubular lever pipe 14 made of metal (col. 3, lines 48-57) and a lever holder 16 made of synthetic resin (col. 3, lines 48-57). 
Further, as evidenced by the disclosure of Kanematsu (see discussion of col. 1, lines 11-34 and 36-40), the use of metal in conventional shift lever assemblies was well-known in the art; and the use of synthetic resin was known to be advantageous for reducing manufacturing costs.  

Regarding claim 3, Kondo discloses the gearshift lever device according to claim 1, wherein the flimsy portion includes a through hole is formed in a part of the lever pipe below the upper end of the main body case and above the shape change portion (in the interest of compact prosecution, the Examiner notes that either hole 53 or slit 55 read on the limitation; for the purposes of examination, slit 55).
Regarding claim 4, Kondo discloses the gearshift lever device according to claim 1, wherein the flimsy portion includes a notch (a “notch” is broadly interpreted to be a “hole”, e.g. “notches” are holes in a belt) is formed in a part of the lever pipe below the upper end of the main body case and above the shape change portion (in the interest of compact prosecution, the Examiner notes that either hole 53 or slit 55 read on the limitation; for the purposes of examination, slit 55). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 2004/0182191 A1), Esaki et al. (US 7,621,196), Kanematsu et al. (US 5,372,051), in view of Nanbara et al. (JPH 0297756 A).
Regarding claim 2, Kondo discloses the gearshift lever device according to claim 1, wherein the lever pipe upper portion (50a) is formed in a tube shape having a complete circle cross section (para. 48), the lever pipe lower portion (either of 50b or 61) is formed in a tube shape (para. 48; fig. 7). 
The disclosure of Kondo is silent on the lever pipe lower portion formed in a tube shape having an oval cross section, and a major axis direction of the oval of the lever pipe lower portion is aligned with the vehicle front-rear direction.  
Nanbara is in the field of gear shift levers and teaches a lower portion (area of 3 shown in fig. 1, 2) formed in a tube shape having an oval cross section (fig. 2 shows elliptical, e.g. oval, cross section), and a major axis direction (e.g., x) of the oval of the lever pipe lower portion is aligned with a shift direction (e.g., x) of the gear shift lever (see fig. 3); and further teaches the use of anti-vibration rubber 3 within the lever body for the purpose of reducing vibration and improving the shift-feeling for the user (see discussion in the disclosure of the English translation).  
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Nanbara in combination with the structure of Kondo, for the purpose of allowing a thickness of anti-vibration material to be greater in the shift direction and, thereafter, improve the shift-feel for the user.  

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. The thrust of Applicant’s arguments pertain to the newly added limitations, which have been mapped to the art in the rejection above.  Please see above for the interpreted of the art which meets the limitations.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658